Citation Nr: 0946401	
Decision Date: 12/07/09    Archive Date: 12/18/09

DOCKET NO.  05-17 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for low back 
disability, to include as residual to back injury.  

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The Veteran served on active duty from April 1965 to 
October 1968 and from April 1973 to May 1977.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an April 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.  In that rating decision, the RO denied the 
Veteran's application to reopen a previously denied claim of 
entitlement to service connection for unilateral 
sacralization of the 5th lumbar, (claimed as residuals of 
back injury) for failure to submit new and material evidence.  
The RO also denied entitlement to service connection for 
tinnitus, bilateral hearing loss, and PTSD.  

In March 2008, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript of that hearing is of record.  

In a decision dated in May 2008, the Board determined there 
was new and material evidence to reopen the claim for service 
connection for low back disability, and remanded the claim 
for development and for adjudication of the claim on its 
merits.  At the same time, the Board remanded the issues of 
service connection for tinnitus, bilateral hearing loss, and 
an acquired psychiatric disorder, to include PTSD for 
additional development and readjudication.  

While the case was in remand status, the VA Appeals 
Management Center (AMC), in a rating decision dated in 
May 2009, granted service connection for tinnitus and 
bilateral hearing loss, and for each of issue, the AMC stated 
that the rating decision represented a total grant of 
benefits sought on appeal for that issue and as such the 
issue was considered resolved in full.  In the rating 
decision, the AMC assigned a 10 percent rating for each 
disability effective the date of receipt of the service 
connection claims in September 2003.  The AMC notified the 
Veteran of its decision and appellate rights with a letter 
dated in July 2009.  There is no indication in the claims 
file that the Veteran has disagreed with the disability 
ratings or effective dates.  The claims pertaining to service 
connection for tinnitus and bilateral hearing loss are no 
longer before the Board and will not be discussed further.  
See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where 
an appealed claim for service connection is granted during 
the pendency of the appeal, a second notice of disagreement 
must thereafter be timely filed to initiate appellate review 
of "downstream" issues such as the compensation level 
assigned for the disability or the effective date of service 
connection).  

In addition to the foregoing, the AMC adjudicated the merits 
of the claim of entitlement to service connection for back 
disability and readjudicated the claim of entitlement to 
service connection for an acquired psychiatric disability, to 
include PTSD.  The AMC issued a supplemental statement of the 
case in (SSOC) May 2009 and forwarded it to the Veteran in 
June 2009.  The issues addressed in the SSOC remain on appeal 
and are now before the Board for further appellate 
consideration.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. § 5103, 5103 (West 2002 and 
Supp. 2009: 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009), and as interpreted by the United States Court of  
Appeals for Veterans Claims (Court) are applicable to this 
appeal.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  In letters dated 
in December 2003, and February 2004, the RO provided the 
Veteran notice of evidence need to substantiate her service 
connection claims, what evidence VA would obtain, and what 
information and evidence she should provide.  In addition in 
a letter dated in July 2007, the RO provided the same notice 
and, in addition, provided notice as to how VA determines a 
disability rating and effective date.  

The claims before the Board are entitlement to service 
connection for low back disability and entitlement to service 
connection for an acquired psychiatric disorder, to include 
PTSD.  

As to the claim for service connection for residuals of low 
back disability, the Veteran contends she has current low 
back disability that is the result of a back injury in 
service.  She states that during her first tour of service 
she was elbowed in the back during a volleyball game, and was 
told to go to sick call the next day.  

Service treatment records do reflect that the Veteran was 
treated for chronic back strain in 1965 and 1966 during her 
first tour of active service.  A December 1966 service 
treatment note listed a diagnosis of low back strain with 
sacralization of L5 and noted that X-ray findings revealed 
definite unilateral sacralization of L5.  An August 1967 
service treatment note reflected multiple orthopedic 
complaints, to include right sided back pain, after the 
Veteran was involved in a motor vehicle accident.  The 
veteran's August 1968 service separation examination report 
showed normal spine findings.  The examiner noted that the 
Veteran had strained her back during basic training and that 
while troublesome on occasions, it had been adequately 
treated with no complications or sequelae.

The Veteran underwent a VA examination in August 1969, and 
the VA examiner listed a diagnosis of recurrent lumbosacral 
strain.  X-ray findings were noted to be within normal limits 
except for a developmental variant in the form of a sacral-
like left transverse process of L5 which articulated with the 
sacrum and gave an appearance of a narrow L5 disc.  In an 
August 1970 private treatment note, J.P.W., M.D. diagnosed 
curvature of the lower spine.  

Additional service treatment records reflect that the Veteran 
was treated for neck strain after a July 1974 motor vehicle 
accident during her second tour of active service.  The 
Veteran's May 1977 service separation examination report 
showed normal spine findings.

A VA clinic progress note dated in January 2004 shows that 
the Veteran was seen with complaints of back pain in the 
mornings.  She stated she had had this since she was in 
service and while in service had several episodes of physical 
therapy.  She said she continued to have back pain in the 
morning but the pain was alleviated once she got up and 
started moving around.  In a VA Vet Center Intake Assessment 
in April 2004, the Veteran reported her back was injured in 
service when another girl elbowed her in the back.  The 
Veteran said that after that she was in physical therapy for 
her back.  In a March 2008 statement, R.H.B., M.D indicated 
that he was treating the Veteran for multiple lumbar spine 
disabilities.  He further indicated that the Veteran's recent 
MRI findings did not mention any congenital spinal 
deformities but did show findings suggestive of residuals of 
trauma sustained while in service.  

The Board notes that, typically, congenital or developmental 
defects are not "diseases or injuries" subject to VA 
compensation benefits.  See 38 C.F.R. § 3.303(c).  
Nevertheless, if a congenital or developmental defect 
undergoes an increase in severity, beyond the natural course 
of the disorder, during a period of active duty service then 
VA compensation benefits may be warranted.  See 38 C.F.R. § 
3.306(a).

In this case, in its May 2008 remand, the Board requested a 
VA examination to address the question as to whether there is 
a medical relationship between any current low back 
disability and service, to include whether the any current 
lumbar spine disability actually preexisted service and was 
aggravated during the Veteran's periods of active service.  
Thereafter, the Veteran underwent a VA examination in 
October 2008.  In the examination report, it was noted that 
X-rays of the lumbar spine were obtained, and the impression 
was minimal degenerative changes with disc space narrowing at 
L5-S2.  A transitional L5 was noted.  The clinical examiner 
stated that the diagnosis was mild degenerative joint disease 
of the lumbar spine.  She stated it was her opinion that the 
Veteran's current lumbar spine condition was less likely as 
not caused by or a result of the Veteran's condition while in 
service.  She did not, however, address the question of 
whether the transitional L5 noted on X-ray and which she said 
was most likely congenital in nature, was aggravated in 
service.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Board confers upon the 
Veteran or other claimant, as a matter of law, the right to 
compliance with the Board's remand order.  Stegall v. West, 
11 Vet. App. 268, 271 (1998).  Moreover, the Court further 
held that the Board itself errs when it fails to ensure 
compliance with the terms of its remand.  Id.  As the 
October 2008 VA examination did not comply with the May 2008 
remand instructions, an additional remand is in order.  
Therefore, the RO should schedule the Veteran for an 
orthopedic examination to determine whether she has a current 
low back disability that had its onset in service or is 
related to events during active service, to include whether 
she has a pre-existing lumbar spine disability that was 
aggravated during active service.  See 38 C.F.R. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2009).  

With respect to the claim for service connection for an 
acquired psychiatric disorder, to include PTSD, the Veteran 
primarily contends that she suffers from PTSD as a result of 
stressful events during her periods of active service.  For 
PTSD claims VA law provides that service connection "requires 
medical evidence diagnosing the condition in accordance with 
section 4.125(a) of this chapter; a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred. . . ."  38 C.F.R. § 3.304(f) 
(2009).  Section 4.125(a) of 38 C.F.R. incorporates the 4th 
edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual for Mental Disorders (DSM- IV) as the 
governing criteria for diagnosing PTSD.  

In this case, VA outpatient records show that when the 
Veteran was seen in a Women Wellness Clinic in March 2001, 
under personal history, it was noted that the Veteran denied 
any sexual, emotional, or physical abuse while in service.  
She described a rape scenario in 1996 (post-service), for 
which she had not had professional counseling but said she 
felt she had been able to manage herself well.  She said she 
was currently receiving emotional counseling for depression 
related to being out of work and some other personal 
situations.  

In a statement received at the RO in May 2004, in response to 
the RO's request for information concerning stressful 
experiences in service, the Veteran stated that during basic 
training, she and two other airmen (female) were held hostage 
by another airman (female) who had what appeared to be a 
knife.  The Veteran said that after a long time, and being 
persuaded by a Training Instructor, the offending airman 
finally surrendered.  The Veteran also stated that after 
continually not being able to sleep, she had to undergo 
psychiatric evaluation.  In another statement, also received 
in May 2004, the Veteran said that while in she was stationed 
in at Kun San, Korea, two Army officers were killed near the 
DMZ, which resulted in being on 24-hour alert for 
approximately two weeks during which her unit had to work 12 
hours on/12 hours off.  She said that although she was in 
Korea during peacetime, it was a hostile environment and a 
lot of hostile activity took place.  She said an Army tank 
was stolen from the base, and a Korean soldier guarding the 
base was assaulted and his dog was killed.  

The record includes Vet Center records dated from 
September 2003 to September 2008.  The Veteran initially 
sought information in September 2003 and started individual 
sessions in January 2004 with intake and assessment beginning 
in February 2004.  In an intake assessment dated in 
April 2004, under traumatic events, it was reported that the 
Veteran stated she was "electrocuted" while working on an 
ALQ-87 radar jamming device.  She said that Sergeant D. 
called to her, she turned and her hand was in high voltage.  
She said she was treated at a hospital as an outpatient.  In 
addition, she said that while she was in Korea, North Koreans 
killed two officers, and the base was put on 24-hour alert 
until it was decided whether we would go to war.  The Veteran 
also reported that while in basic training she was held 
hostage for several hours by another trainee.  After 
examination, the intake assessment was PTSD.  

In a Vet Center counseling note dated in May 2004, the 
therapist stated that during the session the Veteran 
disclosed an incident of sexual assault in 1996 and she also 
discussed experiences while held hostage during basic 
training.  The counselor stated he was referring the Veteran 
to the VA Medical Center Mental Health Clinic.  

In a Vet Center clinical summary dated in June 2004, a social 
worker who is a Vet Center Readjustment Counselor Therapist 
stated the Veteran first presented with PTSD symptomatology 
in September 2003.  The counselor stated the Veteran 
presented with chronic symptoms of PTSD related to service 
and said she reported an incident during basic training where 
she was held hostage by a mentally unstable female recruit.  
The counselor said that during this time the Veteran feared 
for her life.  He said that Veteran also reported harsh 
treatment by superior she endured throughout her military 
career.  The Axis I diagnoses were:  PTSD, delayed onset; 
generalized anxiety disorder; and major depression, 
recurrent.  

At a VA mental health clinic visit in June 2004, the examiner 
reported that the Veteran explained that when she was in 
basic training she was involved in a minor hostage situation 
and that later, after she got to her first duty station in 
Alabama, she was sent to a psychiatrist related to waking up 
at night screaming.  The Veteran stated she was prescribed 
Librium at that time but only took it for a couple of days 
because of adverse side effects.  The Veteran said she had 
had nightmares since then and was commonly afraid to go to 
sleep.  After examination, the assessment was PTSD; 
medication was prescribed.  

In addition, the record includes a VA Mental Health Clinic 
initial evaluation note dated in July 2008.  The Veteran 
explained that VA had started charging her for office visits 
and had to wait until she had payed it off to come back to 
the clinic.  At the visit, the Veteran reported nightmares, 
intrusive thoughts and flashbacks and said that aircraft 
noise was a particularly strong trigger for her.  She said 
she avoided things that reminded her of her military 
experiences.  Under military history, she said she 
experienced trauma in service as she saw planes wreck and 
pilots die.  She said she was stationed in Korea and a snake 
ran across her feet and it put her in the hospital due to 
nerves.  She said she was also "electrocuted" in Korea when 
6000 volts went through her fingers and out her hand.  She 
said her heart skipped a beat and the doctor told her that if 
her hand had not been bent, the electricity would have 
crossed her chest and killed her.  She also said she was on 
the base when a bunch of officers were killed after a tank 
got stolen, which resulted in the base being locked down for 
days.  The examiner stated the initial DSM-IV diagnosis for 
Axis I was PTSD related to military and depressive disorder, 
not otherwise specified.  

At the March 2008 hearing, the Veteran testified about her 
various claimed stressors and said she did not know whether 
the hostage incident that happened in basic training in 
April 1965 was written up or whether the MP's were ever 
called.  She testified that she was later treated for stress 
at Maxwell Air Force Base.  In addition, the Veteran 
testified that shortly after service, she worked in a market 
and that the store was robbed.  She said it was traumatic and 
that the robber pointed a gun at her.  She testified that she 
was not nervous about the robbery afterwards because the 
robber said to give him the money, and she gave it to him.  

Review of the Veteran's service medical records show that in 
April 1966 the Veteran was seen at the emergency clinic at 
the Maxwell Air Force Base hospital complaining she was 
unable to sleep because of nightmares.  She said she had been 
having nightmare for a long time "but not like last night."  
She said she had fears and felt as if she was "being pulled 
into another dimension."  It was noted the Veteran was 
referred to psych.  At her August 1968 separation examination 
for her first period of service, the Veteran answered yes to 
the question as to whether she had ever had or now had 
frequent or terrifying nightmares.  In the physician's 
summary, it was stated that the Veteran had been experiencing 
terrifying nightmares for several years "(EPTS)" (existed 
prior to service), was evaluated by the neuropsychiatric 
clinic, and was treated with tranquilizers, "no com., no 
seq." (no complications, no sequelae).  

The service treatment records in the claims file do not 
include records from the mental health clinic to which 
reference was made as described above in the records before 
the Board.  As mental health clinic records may have been 
filed separately, it is the judgment of the Board that action 
should be taken to attempt to obtain any mental health clinic 
records for the Veteran from April 1966 to August 1968 during 
which time her personnel records show she was stationed at 
Maxwell Air Force Base.  There should also be a search for 
clinical records, as the Veteran testified that she was 
initially prescribed medicine that was too strong and "they 
had to take me back to the hospital and they had to re-
prescribe something."  It is not clear whether the Veteran 
was treated as an in-patient, but as the available service 
treatment records show the Veteran was first referred for 
psychiatric care in April 1966, there should be a search 
request for clinical (hospital) records pertaining to care at 
the hospital at Maxwell Air Force Base for the period from 
April 1966 through June 1966.  All action to obtain the 
requested records should be documented fully in the claims 
file.  

Review of the Veteran's service treatment records for her 
second period of active service show that in May 1976 she was 
seen in the emergency room at the United States Air Force 
Base Hospital at Kun San, Korea.  She was treated for an 
electrical burn to her right 5th digit.  The record states 
the burn was received from a high voltage power supply.  The 
burn was cleaned and dressed, and the Veteran was seen the 
next day for follow-up when the burn was again cleaned and 
dressed.  

The Veteran has not been provided a VA examination in 
conjunction with her claim for service connection for an 
acquired psychiatric disorder, to include PTSD, and it is the 
judgment of the Board that such an examination, one that 
takes into account the Veteran's entire history, would 
facilitate its decision on this claim.  See 38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159; see also McLendon v. Nicholson, 
20 Vet. App. 79, 84 (2006).  

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO should take action to 
obtain and associate with the claims 
file service treatment records 
pertaining to psychiatric 
evaluation/treatment the Veteran 
received at Maxwell Air Force Base 
during the period from April 1966 to 
August 1968.  As mental health clinic 
records may have been filed separately, 
it is the judgment of the Board that 
this action should be taken to attempt 
to obtain any mental health clinic 
records for the Veteran from April 1966 
to August 1968 during which time her 
personnel records show she was 
stationed at Maxwell Air Force Base.  
There should also be a search for 
clinical records, as the Veteran 
testified that she was initially 
prescribed medicine that was too strong 
and "they had to take me back to the 
hospital and they had to re-prescribe 
something."  It is not clear whether 
the Veteran was treated as an in-
patient, but as the available service 
treatment records show the Veteran was 
first referred for psychiatric care in 
April 1966, there should be a search 
request for clinical (hospital) records 
pertaining to care at the hospital at 
Maxwell Air Force Base for the period 
from April 1966 through June 1966.  All 
action to obtain the requested records 
should be documented fully in the 
claims file.  

2.  The AMC/RO should contact the 
Veteran and obtain the names, addresses 
and approximate dates of treatment for 
all health care providers, VA and non-
VA that treated her for her claimed low 
back disability or her claimed 
psychiatric disability at any time 
since January 1966.  After the Veteran 
has signed the appropriate releases, 
those records not already associated 
with the claims folder should be 
obtained and associated with the claims 
folder.  All attempts to procure 
records should be documented in the 
file.  If the AMC/RO cannot obtain 
records identified by the Veteran, a 
notation to that effect should be 
inserted in the file.  The Veteran and 
her representative are to be notified 
of unsuccessful efforts in this regard, 
in order to allow them the opportunity 
to obtain and submit those records for 
VA review.  

3.  Thereafter, the AMC/RO should 
schedule the Veteran for a VA 
orthopedic examination to determine the 
nature and etiology of any current low 
back disability.  All indicated tests 
and studies are to be performed.  Prior 
to the examination, the claims folder 
must be made available to the physician 
for review of the case.  A notation to 
the effect that this record review took 
place should be included in the 
physician's report.  

Following review of the claims folder, 
and an examination of the Veteran, the 
physician is requested to provide an 
opinion as to whether it is at least as 
likely as not (50 percent probability 
or higher) that any current low back 
disability had its onset in service or 
is the result of any event or injury 
incurred during active service.  In 
addition, the physician should indicate 
whether the Veteran has any lumbar 
spine disorder that is a congenital or 
developmental defect.  If the Veteran 
has a lumbar spine disorder that is a 
congenital or developmental defect, the 
physician should address (1) whether 
that disorder was aggravated 
(permanently worsened) during service 
and, if so, (2) whether that increase 
in severity was due to the natural 
progression of the disease.  

All examination findings, along with 
the complete rationale for all opinions 
expressed, should be set forth in the 
examination report.  The examiner must 
set forth the complete rationale 
underlying any conclusions drawn or 
opinions expressed.  All positive and 
negative evidence should be discussed 
by the physician.  The conclusions of 
the examiner should reflect review and 
the discussion of all pertinent 
evidence, including in-service 
treatment for back strain, in-service 
findings of a developmental deformity 
identified as unilateral sacralization 
of the 5th lumbar vertebra, and all 
post-service findings of lumbar spine 
disabilities documented in the private 
treatment records.  

4.  In addition, the Veteran should be 
scheduled for an appropriate mental 
health examination by a psychologist or 
psychiatrist regarding her claim for 
service connection for an acquired 
psychiatric disorder, to include PTSD.  
All indicated tests and studies are to 
be performed, and comprehensive social, 
educational and occupational histories 
are to be obtained.  Prior to the 
examination, the claims folder and a 
copy of this remand must be made 
available to the psychologist or 
psychiatrist for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  Regarding 
the Veteran's claimed in-service 
stressors, the examiner is to review 
available service treatment records 
regarding to referral for psychiatric 
care in April 1966 related to 
nightmares and the May 1976 service 
treatment records regarding treatment 
for an electrical burn on the hand from 
a high voltage source.  The examiner 
should also take into account the 
Veteran's testimony and statements 
concerning having been the victim of an 
armed robbery and a rape post service.  

As part of the examination report, the 
examiner is requested to express an 
opinion as to whether it is at least as 
likely as not, (50 percent probability 
or higher) that (a) the Veteran has 
PTSD due to a verified in-service 
stressor diagnosed in accordance with 
the DSM-IV, and (b) if the Veteran has 
a diagnosis other than PTSD, whether 
such other mental health disorder is 
related to an event, injury, or disease 
in service.  A complete rationale must 
be provided for all opinions expressed. 

5.  The veteran must be given adequate 
notice of the date and place of any 
requested examination(s).  A copy of 
all notifications, including the 
address where the notice was sent must 
be associated with the claims folder.  
The Veteran is to be advised that 
failure to report for a scheduled VA 
examination without good cause shown 
may have adverse effects on her claims.  

6.  After completion of the above and 
any additional development deemed 
necessary, the issues on appeal should 
be reviewed with consideration of all 
applicable laws and regulations.  If 
any benefit sought on appeal remains 
denied, the Veteran and her 
representative should be furnished an 
appropriate supplemental statement of 
the case and be afforded the 
opportunity to respond.  Thereafter, 
the case should be returned to the 
Board for appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


